United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1843
Issued: June 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 6, 2008. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate medical benefits for
appellant’s employment-related cervical condition.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated March 6, 2006, the
Board affirmed the termination of compensation benefits for the accepted right shoulder strain
and right shoulder impingement.1 The Board also found that the referee physician, Dr. James
Glick, a Board-certified orthopedic surgeon, did not establish that the accepted cervical strain
1

Docket No. 05-1905 (issued March 6, 2006).

had resolved, and therefore the Office did not meet its burden of proof to terminate medical
compensation for that condition. In addition, the Board set aside a July 29, 2005 Office decision
finding that appellant’s March 28, 2005 application for reconsideration was untimely and failed
to show clear evidence of error. The Board found that the application for reconsideration was
timely and the case was remanded for an appropriate decision. The history of the case is
provided in the Board’s prior decision and is incorporated herein by reference.
The July 29, 2005 Office decision made the following findings:
“In reviewing the previous [r]eferee report from Dr. Branick, it is apparent that
the weight of medical evidence not only established that the claimant was not
entitled to compensation or a right shoulder surgery, but also established that the
cervical herniation was related to the work injury of May 31, 1994. As such, the
Office should have expanded the claim to include the cervical herniation as workrelated and erred in not accepting this condition. However, as discussed below,
the weight of medical evidence also determined that the cervical herniation
condition no longer existed per Second Opinion Examiners Dr. Clarence Boyd
and Dr. Stanley Baer as well as Referee Examiners Dr. Richard Dedo and
Dr. James Glick. Therefore, the Office shall expand the claim to include the
condition of cervical herniation for the closed period of May 31, 1994 to
August 20, 2000.”
On remand, the Office requested a supplemental report from Dr. Glick. In a March 23,
2006 letter, it requested that Dr. Glick provide an opinion as to whether there were objective
findings to show continuing residuals of the cervical strain. In a report dated April 4, 2006,
Dr. Glick stated that he had reviewed his prior reports dated October 31, 2001 and June 3, 2002.
He stated that there were no objective findings to explain her symptoms, so there was no
objective evidence of a cervical strain. Dr. Glick stated that an MRI scan in 1994 showed disc
protrusions, but there was no clinical evidence to substantiate the findings.
By decision dated April 11, 2006, the Office found that Dr. Glick’s report established the
cervical strain had resolved and any prior authorization was terminated. Appellant requested an
appeal with the Board. By order dated January 31, 2007, the Board remanded the case for proper
assemblage of the case record.2 In a letter dated May 14, 2007, the Office issued a notice of
proposed termination of medical benefits for the cervical strain, based on the April 4, 2006 report
from Dr. Glick.
In a decision dated June 15, 2007, the Office terminated medical benefits as of
June 15, 2007. It noted that appellant had argued that Dr. Glick was not advised a cervical disc
herniation was an accepted condition. The Office found that Dr. Glick explained his findings
and the only issue on which the Board requested clarification was residuals of the cervical strain.
Appellant requested a review of the written record by an Office hearing representative.
In a decision dated May 6, 2008, the hearing representative affirmed the June 15, 2007
termination decision. The hearing representative found the July 29, 2005 Office decision “was
2

Docket No. 06-1211 (issued January 31, 2007).

2

incorrect in concluding that Dr. Branick’s report established that the claimant’s cervical
herniation was related to her May 31, 1994 employment injury.” The hearing representative also
found that Dr. Glick’s rationale was that there were no objective findings, and therefore even if
the Office had advised him that cervical herniation was an accepted condition, there would not
be a basis for a continuing cervical condition.
LEGAL PRECEDENT
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability. To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.3
ANALYSIS
The Office further developed the medical evidence by requesting a supplemental report
from Dr. Glick. In this regard it is well established that the physician must be provided an
accurate factual background, opinions based on an inaccurate or incomplete background are of
diminished probative value.4 The Office stated in its July 29, 2005 decision that it was
expanding the claim to include a cervical disc herniation. The hearing representative
acknowledged that the Office had stated it was expanding the claim, and did not provide such
information to Dr. Glick or request an opinion as to whether the cervical disc herniation had
resolved. The March 23, 2006 letter, for example, refers only to a cervical strain.5
The hearing representative makes a finding that it was “incorrect” for the July 29, 2005
decision to accept a cervical disc herniation, because the medical evidence was, in his view,
insufficient. But the accepted conditions remain accepted until the Office properly rescinds
acceptance of the condition in accord with well-established precedent.6 At the time of the
request for a supplemental report from Dr. Glick, the accepted conditions were cervical strain
and cervical disc herniation. To the extent that the Office attempted to make a finding in the
July 29, 2005 decision that the condition had resolved as of August 20, 2000, the July 29, 2005
decision was not the proper vehicle for this adverse determination. The July 29, 2005 decision
was a nonmerit decision finding that the application for reconsideration was untimely and failed
to show clear evidence of error. A proper determination that the accepted disc herniation had

3

Furman G. Peake, 41 ECAB 361 (1990).

4

Gwendolyn Merriweather, 50 ECAB 411 (1999) (referee physician was not provided with a proper factual
background).
5

It is not clear whether the Office provided a statement of accepted facts to Dr. Glick. In his April 4, 2006 report,
he referred only to the March 23, 2006 letter.
6

See Delphina Y. Jackson, 55 ECAB 373 (2004).

3

resolved should have been issued in a separate merit decision with appeal rights, in accord with
Office procedures for termination of benefits.7
The Board accordingly finds that Dr. Glick was not provided a proper factual background
and his report did not resolve the issue. The Office did not properly advise Dr. Glick of the
accepted conditions in the case. The hearing representative’s finding that it would not have
mattered to Dr. Glick is inconsistent with the established principle that a physician must be
provided a complete background to support a rationalized medical opinion.8 Dr. Glick was not
properly notified that cervical disc herniation was an accepted condition and he did not provide
an opinion that the condition had resolved. The Office did not meet its burden of proof to
terminate medical benefits in this case.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate medical
benefits for the accepted cervical conditions.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 6, 2008 is reversed.
Issued: June 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapters 2.1400.4 and 2.1400.6
(March 1997).
8

See Gwendolyn Merriweather, supra note 4.

4

